Citation Nr: 0312473	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  00-18 564	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for status post 
bilobectomy of the right lower and middle lobes for known 
carcinoid, status post thoracotomy, residuals of pneumonia, 
pleurisy, chronic obstructive pulmonary disease (COPD), right 
bronchial polyp, pulmonary embolus, and bilateral basilar 
atelectatic or fibrotic strands (claimed as breathing 
problems) due to exposure to carbon tetrachloride and carbon 
clomobromomethane.

2.  Entitlement to service connection for residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from May 1957 to January 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  During the pendency of the veteran's appeal, his claim 
file was transferred to the RO in Columbia, South Carolina.

The Board notes that the veteran submitted several items 
regarding the chemical properties and possible harmful 
effects from exposure to several specific chemicals.  
Included in the material were the results of a February 1998 
liver ultrasound, as well as fact sheets that list liver 
disease as one of many possible side effects from exposure to 
the chemicals listed by the veteran.  The Board infers from 
this submission an intent to file a claim for entitlement to 
service connection for liver disease as a result of exposure 
to chemicals in service.  This issue has not been developed 
or certified on appeal.  Accordingly, it is referred to the 
RO for such further development as may be required.


REMAND

The veteran's service medical records (SMRs) are missing 
according to information provided by the National Personnel 
Records Center (NPRC).  It appears that the SMRs may have 
been destroyed in a 1973 fire at the NPRC.  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the SMRs.  Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
The Board is also under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony.  Dixon 
v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. 
Derwinski, 2 Vet. App. 619, 620 (1992).

The RO made several attempts to obtain the veteran's SMRs 
from other sources.  The only SMRs obtained were for a period 
of hospitalization from October to November 1960.  The 
veteran was treated for herniation of the nucleus pulposis at 
L4 and L5.  Further, the veteran did submit additional 
evidence by way of buddy statements in 2003 that attested to 
the chemical composition of the fire extinguishers used in 
service and to the veteran's use of those fire extinguishers.

The veteran has submitted a substantial amount of private 
medical records that detail treatment for a number of 
pulmonary-related problems.  However, none of the records 
contain an opinion regarding the etiology of any of the 
several pulmonary diagnoses.  Specifically, there is no 
opinion that links any of the several diagnosed conditions to 
the veteran's exposure to chemicals in service.

In November 1998, the veteran was requested to provide 
records from a R. Cox, M.D., to document treatment for his 
claimed back condition.  The veteran responded in December 
1998 that he had given the records to the VA outpatient 
clinic in Canton, Ohio, in September 1998.  A notation on the 
veteran's statement indicates that no records were found at 
the clinic.  The RO wrote to the veteran in January 1999 and 
requested that he complete an authorization for the RO to 
obtain the treatment records from Dr. Cox.  There is no 
indication in the claims file that the veteran responded to 
the RO's letter.

The Board notes that the veteran's claims for entitlement to 
service connection for the benefits sought on appeal were 
denied by the RO as not well grounded.  The last RO action 
occurred with the issuance of a statement of the case (SOC) 
for the lung-related claim in May 2000 and an SOC for the 
back-related claim in September 2000.  The Veterans Claim 
Assistance Act of 2000 (VCAA) was enacted on November 9, 
2000.  The VCAA eliminated the need for a claimant to submit 
a well-grounded claim.  

In addition to eliminating the requirement to submit a well-
grounded claim, the VCAA imposed on VA certain notice and 
duty-to-assist requirements.  The compliance with these 
requirements is mandatory.  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

The RO wrote to the veteran in April 2002 to notify him 
regarding his rights in the VA claims process.  The letter 
was generic in nature as to the elements to satisfy in order 
to establish entitlement to service connection.  The letter 
did not provide specific guidance as to the information or 
evidence needed to substantiate the veteran's particular 
claims.  The United States Court of Appeals for Veterans 
Claims (Court), has said that such notice must be specific.  
Moreover, a claimant must be advised as to what evidence they 
are responsible for and what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In addition, the Court has also held that a medical 
examination or opinion is required, under VA's duty to 
assist, when such an examination or opinion is necessary to 
make a decision in a claim.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  The veteran was not afforded a VA 
examination in this case, nor was an opinion regarding 
etiology obtained.  The Board finds that a medical 
examination and opinion is required in regard to the 
veteran's pulmonary-related claim.  Further, a medical 
examination is required to identify any current back-related 
condition and to provide an opinion as to whether any current 
condition is related to the veteran's military service.

In light of the above, the veteran's case is REMANDED for the 
following actions:

1.  The RO must review the claims 
file and ensure that the 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 38 C.F.R. 
§ 3.159 (2002), are fully complied 
with and satisfied.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  The RO 
should attempt to obtain and 
associate with the claims files any 
medical records identified by the 
veteran which have not been secured 
previously.  

3.  The veteran should be scheduled 
for VA respiratory and orthopedic 
examinations.  The claims file must 
be made available for review by the 
examiners prior to the examination.  
All indicated tests and studies, to 
include x-rays and other diagnostic 
procedures deemed necessary, should 
be conducted.  The examiners should 
review the results of any testing 
prior to completion of the report.

In regard to the respiratory 
examination, the examiner is 
requested to identify any current 
respiratory disorder(s) that may be 
present.  Further, the examiner is 
requested to provide an opinion as 
to whether it is at least as likely 
as not that any current respiratory 
disorder is due to the veteran's 
exposure to carbon tetrachloride, 
carbon clomobromomethane, or 
asbestos in service.  

In regard to the orthopedic 
examination, the examiner is 
requested to identify any current 
back disorder that may be present.  
The examiner is also requested to 
provide an opinion as to whether it 
is at least as likely as not that 
any current back disorder is related 
to the veteran's military service, 
including the herniated nucleus 
pulposis shown in service.

The examiners should provide a 
complete rationale for all 
conclusions reached.

4.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After opportunity is given to respond to the supplemental 
statement of the case, and after expiration of the statutory 
period for response set forth in 38 U.S.C.A. § 5103(b), the 
case should be returned to the Board for further appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

